DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 07/22/2020.  These drawings are acceptable.

Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art reference Hodatsu (US 2016/0347275) discloses a spool (2) around which webbing (W) to be put on an occupant is wound up, the spool (2) being configured to rotate in a drawing direction when the webbing (W) is drawn; a rotary portion (44) provided on a first side (fig. 1) of the spool (2) in an axial direction of the spool (2), the rotary portion (44) being rotatable together with the spool (2) in an integrated manner; an engagingly locking portion (42) supported by the rotary portion (44) in a relatively rotatable manner, the engagingly locking portion (42) being configured such that, in a case where the spool (2) is rotated in the drawing direction at an angular acceleration larger than a predetermined angular acceleration (paragraph 49), the engagingly locking portion (42) rotates relative to the rotary portion (44) by inertia force and is displaced outwardly (paragraphs 42-43) in a radial direction of the spool (2); an engagingly locked portion (32) of the engagingly locking portion (42) in the radial direction of the spool, the engagingly locked portion (32) being configured to lock rotation of the spool (2) in the drawing direction when the engagingly locking portion (42) is engagingly locked by the engagingly locked portion (32); a first displacement portion (46) provided outward of the engagingly locking portion (42) in the axial direction of the spool (2), the first displacement portion (46) being supported by a locking-inhibition movable portion (44h) configured to be moved by current application, the first displacement portion (46) being configured to be displaced (paragraph 25) along the radial direction of the spool (2) along with the movement of the locking-inhibition movable portion (44h).  (Figs. 1, 3A-3B.)  However, the prior art does not contain the limitations of claim 1 including an engagingly locked portion (56) provided outward of the engagingly locking portion (54) in the radial direction of the spool; and a second displacement portion (70) configured to be displaced along the axial direction of the spool (28) from an allowable position (fig. 8A) to a restriction position (fig. 8B) along with the displacement of the first displacement portion (94), the allowable position (fig. 8A) being a position at which the second displacement portion (70) does not enter a rotation raceway (fig. 5) on which the engagingly locking portion (54) rotates relative to the rotary portion (40), the restriction position (fig. 8B) being a position at which the second displacement portion (70) enters the rotation raceway (fig. 5) so as to restrict the engagingly locking portion (54) from being displaced outwardly in the radial direction of the spool (28).  (Figs. 2, 5, 8A-8B.)  These plus the other recited limitations was not reasonably found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Ng can be reached on 571-270-7941.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES A ENGLISH/Primary Examiner, Art Unit 3614